NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-1034
                                   ________________

                                BERNARD T. CANETE,
                                                Appellant

                                             v.

    BARNABAS HEALTH SYSTEM; NEWARK BETH ISRAEL MEDICAL CENTER;
    JOHN BRENNAN, CEO; ZACHARY LIPNER; JOANNE REILLY; MARY ELLEN
      WIGGINS; HELEN HARTNEY; JOHN DOES 1-10; JANE DOES 1-10; ABC
                     CORPORATIONS A THROUGH Z
                           ________________

                       Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-12-cv-07222)
                         District Judge: Honorable Esther Salas
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    March 9, 2018

              Before: MCKEE, AMBRO, and RESTREPO, Circuit Judges

                              (Opinion filed: April 11, 2018)
                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Bernard Canete is a retired Army Lieutenant Colonel and a registered nurse

employed in the Crisis Unit at the Newark Beth Israel Medical Center. He brought suit in

the District Court for the District of New Jersey against Defendants, his employers and

supervisors, for impermissible discrimination on the basis of his age under the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623(a)(1), and the New

Jersey Law Against Discrimination (“NJLAD”), N.J. Stat. Ann. § 10:5-12(a); his race

and national origin under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-

2(a)(1), and the NJLAD, N.J. Stat. Ann. § 10:5-12(a); and his military status under the

Uniformed Services Employment and Reemployment Rights Act of 1994 (“USERRA”),

38 U.S.C. § 4311(a), and the NJLAD, N.J. Stat. Ann. § 10:5-12(a). He also claims

Defendants created a hostile work environment in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1), and the NJLAD, N.J. Stat. Ann. § 10:5-

12(a). Finally, he claims Defendants aided and abetted each other in these discriminatory

practices in violation of the NJLAD, N.J. Stat. Ann. § 10:5-12(e).

       Defendants moved for summary judgment. For each of Canete’s discrimination

claims to survive that motion, he must produce evidence of an adverse employment

action taken against him. See Storey v. Burns Int’l Sec. Servs., 390 F.3d 760, 761 (3d Cir.

2004) (adverse employment action necessary for Title VII claims); Sarullo v. U.S. Postal

Serv., 352 F.3d 789, 797 n.6 (3d Cir. 2003) (ADEA claim elements are “substantially the

same” as Title VII claims, including the adverse employment action requirement);

Carroll v. Del. River Port Auth., 843 F.3d 129, 131 (3d Cir. 2016) (adverse employment

action necessary for USERRA claims); Battaglia v. United Parcel Serv., Inc., 70 A.3d
2
602, 619 (N.J. 2013) (adverse employment action necessary for NJLAD claims).

Similarly, for his hostile work environment claims, he must show evidence of

discrimination “sufficiently severe or pervasive to alter the conditions of [his]

employment . . . .” Spain v. Gallegos, 26 F.3d 439, 446 (3d Cir. 1994) (quoting Harris v.

Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).

       The District Court granted Defendants’ motion because, among other things,

Canete failed to establish an adverse action or severe or pervasive discriminatory

conduct. Canete now appeals that ruling. He also argues that the District Court showed

bias against him by misapplying the summary judgment standard. We find no error in the

District Court’s reasoning or application of the law and thus affirm.1

       An adverse employment action sufficient for Canete’s discrimination claims to

proceed must be “serious and tangible enough to alter an employee’s compensation,

terms, conditions, or privileges of employment . . . .” Robinson v. City of Pittsburgh, 120
F.3d 1286, 1300 (3d Cir. 1997); see also Staub v. Proctor Hosp., 562 U.S. 411, 416-17

(2011) (describing USERRA’s discrimination prohibition as “very similar to Title VII”);

ADEA, 29 U.S.C. § 623(a) (prohibiting discrimination with respect to employee’s

“compensation, terms, conditions, or privileges of employment”); NJLAD, N.J. Stat.

Ann. § 10:5-12(a) (proscribing discrimination “in compensation or in terms, conditions or

privileges of employment”). Likewise, a hostile work environment must involve “severe


1
  The District Court exercised jurisdiction under 28 U.S.C. §§ 1331, 1367. Our appellate
jurisdiction is under 28 U.S.C. § 1291, and our review of summary judgment
determinations is plenary. Jones v. Se. Pa. Transp. Auth., 796 F.3d 323, 325 (3d Cir.
2015).
                                                3
or pervasive” harassment. Castleberry v. STI Grp., 863 F.3d 259, 264 (3d Cir. 2017)

(emphasis omitted); see also Carver v. City of Trenton, 420 F.3d 243, 262 (3d Cir. 2005)

(noting NJLAD hostile work environment claims require “severe or pervasive”

discriminatory conduct). “[S]ome harassment may be severe enough to contaminate an

environment even if not pervasive; other, less objectionable, conduct will contaminate the

workplace only if it is pervasive.” Castleberry, 863 F.3d at 264. (citation omitted).

       Canete claims that his employers and supervisors caused him to miss lunches and

breaks and gave more favorable treatment to his co-workers, which he argues are adverse

actions and created a hostile work environment. However, the record fails to support

these assertions. At most, during the relevant timeframe:2 Canete missed only one lunch

break; a co-worker once noted that Canete was the only employee who did not know how

to use the office printer; he vaguely recalled some co-workers commenting that he should

retire but could not describe specific instances; he was monitored and retrained following

a supervisor’s concern about his technique for administering injections, but was subject

to no further action; he was retrained after he did not follow the correct protocol for

physically restraining a patient, but was subject to no further action; and once, when he

answered a phone call with “Colonel Canete,” the junior co-worker on the other line

giggled for unknown reasons.




2
 Pursuant to a District Court Order that is unchallenged here, Canete’s claims may be
based only on events that occurred after June 13, 2012. See Order at 2, Canete v.
Barnabus Health Sys., No. 2:12-cv-07222 (D.N.J. Sept. 18, 2013).
                                              4
       Even viewing these assertions in the light most favorable to Canete, see Carvalho-

Grevious v. Del. State Univ., 851 F.3d 249, 256 (3d Cir. 2017), they do not raise a

genuine question as to whether he suffered a serious, tangible change in employment

status or whether Defendants intentionally discriminated against him in a severe or

pervasive manner. Because his underlying discrimination and hostile work environment

claims fail, Canete’s aiding and abetting claims must also. See Tarr v. Ciasulli, 853 A.2d
921, 929 (N.J. 2004).

       Lastly, Canete’s argument that the District Court revealed a judicial bias against

him by misapplying the summary judgment standard has no merit, as the record reflects

that the Court carefully addressed each of his claims and properly applied the relevant

law.

       We therefore affirm.




                                             5